In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-21-00198-CV
      ___________________________

             IN RE E.A., Relator




              Original Proceeding
 16th District Court of Denton County, Texas
         Trial Court No. 14-08342-16


 Before Kerr, J.; Sudderth, C.J.; and Walker, J.
     Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and motion

for emergency relief and is of the opinion that relief should be denied. Accordingly,

relator’s petition for writ of mandamus and motion for emergency relief are denied.

                                                    Per Curiam

Delivered: June 30, 2021




                                          2